t c memo united_states tax_court lottie tyler richardson petitioner v commissioner of internal revenue respondent docket no 6096-02l filed date lottie tyler richardson pro_se jeffrey e gold for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar summary_judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 the facts material to the court’s disposition of the motion for summary_judgment are stated solely for purposes of deciding the motion and are not findings_of_fact for this case see sundstrand corp v commissioner supra pincite background petitioner’s and income_tax liabilities on date and date petitioner filed her federal_income_tax returns for and respectively due to petitioner’s failure to pay the income_tax balances due on date respondent assessed the income_tax shown on the returns and additions to tax for petitioner’s and taxable years year income_tax dollar_figure big_number additions to tax-- sec_6651 a dollar_figure dollar_figure dollar_figure 1on date this penalty was abated by dollar_figure for and by dollar_figure for additionally on date respondent mailed petitioner notices of balance due for and on date and again on date respondent mailed petitioner notices of intent to levy on date respondent filed a notice_of_federal_tax_lien for the and income_tax liabilities and on date sent petitioner a notice_of_federal_tax_lien filing as required by sec_6320 petitioner mailed respondent a timely form request for a collection_due_process_hearing on date on the form petitioner claimed that she had experienced financial hardship during the taxable years and and that there was a discrepancy in her income_tax liabilities for those years petitioner also noted that she had filed a chapter bankruptcy petition that covered the taxable_year petitioner’s bankruptcy proceedings on date petitioner filed a chapter bankruptcy petition the bankruptcy court dismissed her case on date pursuant to petitioner’s request for a conversion of her petition on date petitioner filed a chapter bankruptcy petition schedule e of petitioner’s chapter petition listed income_tax liabilities for the taxable years through totaling dollar_figure as unsecured priority claims on date the bankruptcy court granted petitioner a discharge under u s c sec petitioner’s hearing and the notice_of_determination at the sec_6320 hearing on date petitioner asserted that the chapter bankruptcy discharge absolved her of the and income_tax liabilities petitioner did not present evidence of the alleged financial hardship or of the discrepancies in the liability amounts petitioner did not raise any spousal defenses collection alternatives or other challenges to the collection action after reviewing petitioner’s and account transcripts and documentation of her bankruptcy proceedings the appeals officer determined that the chapter bankruptcy discharge had no effect on her and income_tax liabilities the appeals officer gave petitioner forms offer_in_compromise and 433-a collection information statement for individuals suggesting that petitioner submit an offer_in_compromise on or before date petitioner failed to submit the forms before the date deadline respondent mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or sec_6330 notice_of_determination dated date determining that the filing of the tax_lien was an appropriate enforcement action petitioner’s petition petitioner filed a timely petition contesting respondent’s notice_of_determination on date although respondent’s notice_of_determination dealt solely with petitioner’s income_tax liabilities for the taxable years and petitioner disputed her income_tax liabilities for through in her petition on date respondent filed a motion to dismiss for lack of jurisdiction and to strike as to taxable years and this court granted respondent’s motion by order dated date dismissing the case as to the taxable years and and striking references to those years from the petition after the and references were stricken petitioner’s two remaining allegations are that she paid over 2at the time she filed the petition petitioner resided in clinton md dollar_figure to the irs in connection with the chapter bankruptcy proceeding and that the chapter bankruptcy discharge absolved her of her and income_tax liabilities respondent’s answer and motion for summary_judgment in his answer filed date respondent denied all of petitioner’s allegations and alleged further that no payments from petitioner’s chapter bankruptcy proceeding were applied to petitioner’s and income_tax liabilities on date respondent filed a motion for summary_judgment in his motion respondent asserts that there is no genuine issue as to any material fact and that respondent is entitled to a decision as a matter of law respondent maintains that petitioner failed to make assignments of error regarding the dollar_figure payment from petitioner’s chapter bankruptcy proceeding that petitioner’s chapter bankruptcy discharge did not cover petitioner’s and income_tax liabilities and that the appeals officer’s determination was not an abuse_of_discretion on date petitioner filed an objection to respondent’s motion for summary_judgment stating that petitioner disagreed with the amount owed to the irs the court held a hearing on the motion for summary_judgment at the court’s motion session in washington d c on date petitioner and respondent both appeared at the hearing and presented their positions with respect to the tax_lien filed against petitioner discussion all property and rights to property of a taxpayer become subject_to a lien in favor of the united_states on the date a tax_liability is assessed against the taxpayer if the taxpayer fails to meet the commissioner’s demand for payment of her tax_liability sec_6321 and sec_6322 until a notice_of_federal_tax_lien is filed a lien is without validity and priority against certain persons such as judgment lien creditors of the taxpayer sec_6323 after the secretary files the notice_of_federal_tax_lien the secretary must provide the taxpayer with written notice of the filing informing the taxpayer of her right to request an administrative hearing on the matter sec_6320 b sec_6320 requires that the administrative hearing be conducted pursuant to sec_6330 d and e following the hearing the hearing officer is required to issue a notice_of_determination regarding the disputed notice_of_federal_tax_lien if the taxpayer disagrees with the hearing officer’s determination the taxpayer has the right to seek judicial review of the appeals officer’s determination by appealing to this court or if this court lacks jurisdiction over the underlying tax_liability to the proper federal district_court sec_6330 the sole argument on which petitioner continues to rely is that her and income_tax liabilities were discharged in bankruptcy specifically petitioner claims that the chapter bankruptcy discharge relieved her of the and income_tax liabilities respondent contends that petitioner’s and income_tax liabilities are excepted from discharge by provisions of the bankruptcy code for the reasons discussed below we conclude that respondent’s determination upholding the federal_tax_lien filing must be sustained jurisdiction to decide dischargeability issue we have often held in deficiency proceedings under sec_6213 that we lack jurisdiction to decide whether a tax_liability has been discharged in bankruptcy see eg nielson v commissioner 94_tc_1 75_tc_389 however this case is a lien proceeding that arose under sec_6320 and sec_6330 recently we held in 120_tc_114 that in such lien proceedings we have jurisdiction to decide whether 3the issue of petitioner’s dollar_figure payment in connection with the chapter bankruptcy proceeding is not related to her and income_tax liabilities and therefore is not properly before the court in addition petitioner testified at the date hearing that respondent had given her transcripts of her accounts for each of the years and she conceded that the transcripts showed the dollar_figure payment was applied to her tax_liabilities for other years unpaid income_tax liabilities have been discharged in bankruptcy petitioner’s income_tax_liability section of the bankruptcy code provides some exceptions to the discharge of debts in bankruptcy see u s c sec subsection a a excepts from discharge taxes within the three-year lookback period the lookback period described in sec_507 of the bankruptcy code the lookback period includes taxes on or measured by income or gross receipts--for a taxable_year ending on or before the date of the filing of the petition for which a return if required is last due including extensions after three years before the date of the filing of the petition u s c sec_507 as stated in 535_us_43 if the irs has a claim for taxes for which the return was due within three years before the bankruptcy petition was filed the claim is nondischargeable in bankruptcy petitioner’s income_tax return for the taxable_year was due on date petitioner filed her chapter bankruptcy sec_6330 provides that a taxpayer may raise at the sec_6330 hearing any relevant issue relating to the unpaid tax which includes challenges to the appropriateness of collection actions sec_6330 petitioner’s contention that her and income_tax liabilities were discharged in bankruptcy raises an issue relevant to the appropriateness of the collection action 120_tc_114 n petition on date within years of the date on which her income_tax return was due as a result petitioner’s chapter bankruptcy discharge did not absolve her of her income_tax_liability petitioner’s income_tax_liability with respect to petitioner’s income_tax_liability respondent acknowledges that petitioner’s income_tax return was due on date more than years before the chapter filing on date respondent asserts however that petitioner’s income_tax_liability was not discharged because of principles of equitable_tolling citing as support for his assertion the recent decision of the u s supreme court in young v united_states supra in young v united_states supra pincite the taxpayers’ income_tax return was due on date the taxpayers filed a chapter bankruptcy petition on date followed by a chapter bankruptcy petition on date id the bankruptcy court dismissed the taxpayers’ chapter petition on date pursuant to the taxpayers’ motion and granted a chapter discharge on date id thereafter the taxpayers refused to make payments on their income_tax_liability claiming that the liability was a debt outside of the lookback period and therefore was discharged id the supreme court held that the income_tax_liability was not discharged because the taxpayers’ chapter bankruptcy petition of date tolled the lookback period id pincite the court explained that limitations periods such as the lookback period under u s c sec_507 traditionally are subject_to principles of equitable_tolling and that neither section nor sec_507 of the bankruptcy code contains language indicating that congress intended to preclude equitable_tolling id pincite when the taxpayers filed the chapter petition the automatic_stay of bankruptcy code sec_362 prevented collection of their income_tax_liability id pincite without the application of equitable_tolling a voluntary dismissal of the chapter petition after the lookback period has expired followed by the filing of a chapter petition could be used by taxpayers as a strategy to discharge their income_tax_liability id applying equitable_tolling to the present case we must conclude that petitioner’s chapter bankruptcy discharge did not relieve her of the income_tax_liability when petitioner filed the chapter bankruptcy petition on date the lookback period was tolled until the dismissal of the chapter petition on date as of petitioner’s chapter filing on date the lookback period of sec_507 of the bankruptcy code remained open so as to prevent discharge of the income_tax_liability we uphold the appeals officer’s determination that the filing of a tax_lien was an appropriate enforcement action with respect to petitioner’s and income_tax liabilities we shall grant respondent’s motion for summary_judgment and sustain the notice_of_determination dated date for the reasons stated and to reflect the foregoing an appropriate order and decision will be entered
